Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 1 of 13




           EXHIBIT D
                               Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 2 of 13




                                   Claim Chart for U.S. Patent No. 9,269,208 (“the ’208 Patent”)

       The Accused Instrumentalities include, but are not necessarily limited to, Nokia smartphones, including the Nokia 9 PureView
and any Nokia product or device that is substantially or reasonably similar to the functionality set forth below. The Accused
Instrumentalities infringe the claims of the ’208 Patent, as described below, either directly under 35 U.S.C. § 271(a), or indirectly under
35 U.S.C. §§ 271(b)–(c). The Accused Instrumentalities infringe the claims of the ’208 Patent literally and, to the extent not literally,
under the doctrine of equivalents.

          Claim 10                                                        Nokia 9 PureView

 10. A method for               To the extent that the preamble is deemed to be a limitation, the Nokia 9 PureView is configured to
 providing secure access to     use a system in accordance with this claim.
 a controlled item in a
 system comprising a            Nokia 9 PureView utilizes Sensory’s TrulySecure Face Biometrics for face unlock feature.
 database of biometric          (https://findbiometrics.com/mwc-2019-sensory-face-biometrics-nokia-smartphones-503015/)
 signatures, a transmitter
 sub-system comprising a        Sensory’s FIDO Certified authentication software ensures sensitive data – biometric profiles stored as
 biometric sensor for           “highly encrypted irreversible code” – never leave a user’s device, and thanks to its contactless nature,
 receiving a biometric          enables a convenient and secure user experience.
 signal, and means for          (https://mobileidworld.com/mwc-nokia-smartphones-sensory-trulysecure-face-biometrics-802281/)
 emitting a secure access
 signal capable of granting
 more than two types of
 access to the controlled
 item, and a receiver sub-
 system comprising means
 for receiving the
 transmitted secure access
 signal, and means for
 providing conditional
 access to the controlled
 item dependent upon
 information in said secure



                                                                    1
                             Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 3 of 13




        Claim 10                                                       Nokia 9 PureView

access signal, the method
comprising the steps of:
10a.       populating the    The Nokia 9 PureView populates the database of biometric signatures by receiving a series of
database of biometric        entries of the biometric signal.
signatures by: receiving a
series of entries of the     More specifically, the Nokia 9 PureView utilizes Sensory’s TrulySecure Face Biometrics that
biometric signal;            populate the database of encrypted fingerprints and face images used for biometric security based on a
                             series of biometric signatures received by a sensor.

                             Sensory’s FIDO Certified authentication software ensures sensitive data – biometric profiles stored as
                             “highly encrypted irreversible code” – never leave a user’s device, and thanks to its contactless nature,
                             enables a convenient and secure user experience.
                             (https://mobileidworld.com/mwc-nokia-smartphones-sensory-trulysecure-face-biometrics-802281/)

                             The Nokia 9 PureView receives a series of facial images by having users position their face in front of
                             a frontal camera to set up face recognition.




                             (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                             3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)



                                                                 2
           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 4 of 13




Claim 10                                            Nokia 9 PureView


           The Nokia 9 PureView receives a series of fingerprint signal by having users to touch a screen
           repeatedly to set up a fingerprint unlocking. Additionally, The Nokia 9 PureView allows users to add
           multiple fingerprints.




           (https://www.hardreset.info/devices/nokia/nokia-9-pureview/add-fingerprint/)
           (https://www.phonearena.com/news/Nokia-9-PureView-update-fixes-issues-with-the-in-display-
           fingerprint-scanner_id115459)




                                              3
           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 5 of 13




Claim 10                                            Nokia 9 PureView

           The Nokia 9 PureView receives a series of facial images by having users position their face in front of
           a frontal camera to set up face recognition.




           https://www.hardreset.info/devices/nokia/nokia-32/faq/faq/face-unlock-nokia/




                                               4
                           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 6 of 13




        Claim 10                                                    Nokia 9 PureView

10a1. determining at least The Nokia 9 PureView populates the database of biometric signatures by determining at least
one of the number of said one of the number of said entries and a duration of each said entry.
entries and a duration of
each said entry;           More specifically, the Nokia 9 PureView generate the biometric database by determining at least one
                           of the series of biometric signals received by biometric sensors.




                            (https://www.hardreset.info/devices/nokia/nokia-9-pureview/add-fingerprint/)
                            (https://www.phonearena.com/news/Nokia-9-PureView-update-fixes-issues-with-the-in-display-
                            fingerprint-scanner_id115459)




                                                               5
                          Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 7 of 13




        Claim 10                                                    Nokia 9 PureView




                          (https://www.hardreset.info/devices/nokia/nokia-32/faq/faq/face-unlock-nokia/)

10a2. mapping said series The Nokia 9 PureView populates the database of biometric signatures by mapping said series
into an instruction; and  into an instruction.

                          More specifically, upon information and belief, the Nokia 9 PureView includes a processor that can
                          map a series of biometric signals into an instruction. The instruction is stored in the memory, and the
                          processor communicates with the memory to map a series of biometric signals into an instruction.


                                                              6
                           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 8 of 13




        Claim 10                                                   Nokia 9 PureView




                           (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                           3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)
10a3.       populating the The Nokia 9 PureView populates the database of biometric signatures according to the
database according to the instruction.
instruction;
                           More specifically, upon information and belief, the Nokia 9 PureView includes a processor that
                           populates the database according to the instruction.




                                                              7
           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 9 of 13




Claim 10                                          Nokia 9 PureView




           (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
           3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)




                                             8
                            Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 10 of 13




        Claim 10                                                      Nokia 9 PureView

10b. receiving a biometric The Nokia 9 PureView provides a secure access to a device by receiving a biometric signal.
signal;
                           More specifically, the Nokia 9 PureView receives biometric signals through a sensor (in-display
                           fingerprint sensor for fingerprint scanning and front camera for facial recognition) and processes the
                           biometric data for biometric security.




                           (https://www.phonearena.com/news/Nokia-9-PureView-update-fixes-issues-with-the-in-display-
                           fingerprint-scanner_id115459)
                           (https://www.youtube.com/watch?v=ugqFUibLUfo&t=226s)
10c.      matching the The Nokia 9 PureView provides secure access to a device by matching the biometric signal
biometric signal against against members of the database of biometric signatures to thereby output an accessibility
members of the database of attribute.


                                                                 9
                             Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 11 of 13




         Claim 10                                                       Nokia 9 PureView

biometric signatures       to
thereby       output       an More specifically, the Nokia 9 PureView has a transmitter sub-system controller, which is a processor
accessibility attribute;      that determines a matching level by comparing the biometric signal received with the registered
                              biometric database. Depending on the matching level, the device may remain locked or become
                              unlocked.




                               (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                               3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)

10d.   emitting a secure The Nokia 9 PureView provides secure access to a device by emitting a secure access signal
access signal conveying conveying information dependent upon said accessibility attribute
information     dependent


                                                                 10
                           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 12 of 13




        Claim 10                                                    Nokia 9 PureView

upon said accessibility More specifically, the Nokia 9 PureView has a processor, which includes a transmitter blocks, that
attribute; and          matches the received biometric signal against the biometric database by calculating a matching level
                        and transmits the matching level results to the output device to determine whether the device should
                        remain locked or become unlocked.




                            (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                            3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)

10e. providing conditional The Nokia 9 PureView provides conditional access to the controlled item dependent upon said
access to the controlled information, wherein the controlled item is one of: a locking mechanism of a physical access
item dependent upon said structure or an electronic lock on an electronic computing device.


                                                              11
                           Case 6:21-cv-00166 Document 1-4 Filed 02/23/21 Page 13 of 13




        Claim 10                                                      Nokia 9 PureView

information, wherein the
controlled item is one of: a More specifically, the Nokia 9 PureView includes an output device that can provide access to the
locking mechanism of a device based on the secure access signal received from the processor.
physical access structure or
an electronic lock on an
electronic       computing
device.




                             (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                             3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)




                                                               12
